DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-16, in the reply filed on 8/3/22 is acknowledged.  The traversal is on the ground(s) that claims 11-16 each depend from claim 10 and are also believed to fall within Group III.  
Examiner acknowledges that claims 11-16 each depend from claim 10 and are included in Group III. Therefore, claims 10-16 of Group II are rejected below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al (US6613378). 
Erhan, col. 2, teaches an adhesive comprising a sugar, cross linked with a polyfunctional acid.
The polyfunctional acid can be a polycarboxylic acid. 
Erhan, col. 2, teaches in the method of preparing the adhesives, the sugar is combined with, and preferably dissolved in, water; and then an aqueous solution of the acid is added to the aqueous sugar. 
The acidified sugar mixture is heated to a boil and stirred until the desired level of cross-linking has occurred.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combined sugar with an aqueous solution of a polycarboxylic acid as this is one possible embodiment disclosed to make an adhesive. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al (US6613378) as applied to claim 10 and further in view of Toulmin (2768096). 
Erhan, col. 3, teaches the adhesives are useful for bonding a vast array of materials, including without limitation, paper, food products and the like.
Although Erhan teaches the sugar is combined with, and preferably dissolved in, water; and then an aqueous solution of the acid is added to the aqueous sugar, Erhan does not teach chloride mixed in the first step. 
Toulmin teaches a remoistenable adhesive coating. 
Toulmin, cols. 4-5, teaches auxiliary agents such as an ammonium chloride plasticizing agent may be mixed into the adhesive to prepare pre-gummed hanging papers. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate ammonium chloride as taught by Toulmin before the acidified sugar mixture is heated to a boil as taught by Erhan as to incorporate plasticizing properties to the individual components before crosslinked.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al (US6613378) as applied to claim 10 and further in view of Toulmin (2768096). 
Erhan, col. 3, teaches the adhesives are useful for bonding a vast array of materials, including without limitation, paper, food products and the like.
Although Erhan teaches the sugar is combined with, and preferably dissolved in, water; and then an aqueous solution of the acid is added to the aqueous sugar, Erhan does not teach ammonium chloride mixed in the first step. 
Toulmin teaches a remoistenable adhesive coating. 
Toulmin, cols. 4-5, teaches auxiliary agents such as an ammonium chloride plasticizing agent may be mixed into the adhesive to prepare pre-gummed hanging papers. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate ammonium chloride as taught by Toulmin after the desired level of cross-linking has occurred as taught by Erhan as the ammonium chloride can add plasticizing properties to the final an adhesive comprising a sugar, cross linked with a polyfunctional acid. 

Regarding claim 14, Erhan teaches the acidified sugar mixture is heated to a boil and Stirred until the desired level of cross-linking has occurred. Completion of the reaction is gaged by dropping a drop of the reaction mixture into a beaker of water.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al (US6613378) as applied to claim 10 and further in view of Toulmin (2768096). 
Although Erhan teaches the sugar is combined with, and preferably dissolved in, water; and then an aqueous solution of the acid is added to the aqueous sugar, Erhan does not teach a dispersant mixed in the first step. 
Toulmin teaches the adhesive may be mixed with water to a soft paste, if desired in the presence of suitable dispersing agents such as the commercially available "Tweens" and "Spans". 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a dispersing agent as taught by Toulmin before the acidified sugar mixture is heated to a boil as taught by Erhan to impart dispersant properties through the boiled reaction product. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al (US20140011042). 
Sugawara teaches a bonding composition cured through heating and pressing.
Sugawara, example 1, teaches a powdery bonding composition was prepared by mixing 25 parts malic acid as a polyvalent carboxylic acid and 75 parts sucrose as a saccharide. This bonding composition was sprayed on a 50 mmx50mm plane surface of one steel (stainless steel) block used for a peel strength test according to JISA 5905 at 132 g/m, a counterpart steel (stainless steel) block was stacked on the sprayed surface, and the blocks were heated at 200° C. for 60 minutes in a dryer.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the bonding composition cures during heating which results in a reaction product of the polyvalent carboxylic acid and sucrose. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al (US20140011042) as applied to claim 10 and further in view of Gao et al (CN107849384, English translation). 
Although Sugawara teaches incorporating organic thickening agents, Sugawara does not teach the thickening agent to comprise wood powder. 
Gao teaches an additive of an adhesive comprising mixing the modified wood flour, acorn starch and desulfurized gypsum. 
Gao teaches the wood flour is modified in order to increase water and thickening effect of the wood powder. 
The additive reduces the release amount of the formaldehyde in the artificial board, and improving the physical and mechanical properties of the artificial board.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the additive as taught by Sugawara into the mixing step of sugar and an aqueous solution of the acid as taught by Erhan to ensure the additive is uniformly dispersed and intermingled throughout the final reaction product. 


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Erhan teaches a drop of the reaction mixture into a beaker of water, Erhan and the references above do not teach adding wood powder and evaporating water wherein the fifth step is carried out after the third or fourth step as claimed in claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180155583 teaches an aqueous bonding composition. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/11/22